Citation Nr: 0404668	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  03-02 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
New Orleans, Louisiana


THE ISSUE

Entitlement to an extension of the delimiting date beyond 
October 1, 2000, for educational assistance benefits under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to November 
1980.

This appeal originates from a July 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, that denied the appellant's request to 
extend the delimiting date for Chapter 35 educational 
benefits beyond May 1, 2000.  The appellant submitted a 
notice of disagreement with the decision in July 2002, and a 
statement of the case (SOC) was issued in November 2002.  The 
appellant perfected her appeal to the Board of Veterans' 
Appeals (Board) with the filing of a substantive appeal in 
January 2003.  The appellant attended a Board hearing at the 
RO in July 2003.


FINDINGS OF FACT

1.  The veteran was awarded a 100 percent permanent schedular 
rating for a service-connected psychiatric disability in 
September 1990 and was informed of eligibility to Chapter 35 
benefits established from August 31, 1990.

2.  The delimiting date for the appellant's period of 
eligibility for educational benefits was October 1, 2000.

3.  The appellant claimed entitlement to an extended period 
of eligibility for educational assistance in November 2001.

4.  The claim for an extended period of eligibility for 
educational assistance was not received within one year from 
the date on which the appellant's original period of 
eligibility ended.


CONCLUSION OF LAW

Entitlement to an extended period of eligibility beyond 
October 1, 2000, for educational assistance under Chapter 
35, Title 38 of the United States Code is not shown as a 
matter of law.  38 U.S.C.A. § 3512 (West 2002); 38 C.F.R. 
§§ 21.3021, 21.3046, 21.3047 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the laws governing certain VA claims, 
to include redefining VA's duty-to-assist and notification 
obligations.  These changes have been codified, as amended, 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  In addition, regulations implementing the VCAA were 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).

However, these changes are not applicable to claims such as 
the one herein at issue.  In Barger v. Principi, 16 Vet. 
App. 132 (2002), the United States Court of Appeals for 
Veterans Claims held that the VCAA, with its expanded 
duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue 
in such cases is found in Chapter 53, Title 38, United 
States Code, and that the provisions of the VCAA are 
relevant to a 
different Chapter (i.e. Chapter 51).  As well, the statute 
at issue in this matter is not found in Chapter 51 (rather, 
in Chapter 35).  Therefore, the VCAA (and, it follows, its 
implementing regulations) is not for application in this 
matter.

In any event, the Board notes that the RO has explained to 
the appellant the bases for denial of the claim in the 
November 2002 statement of the case (SOC), and afforded her 
the opportunity to present information and evidence in 
support of the claim in letters dated in April 2002 and July 
2002.  Significantly, there is no indication that there is 
any existing evidence pertinent to the issue on appeal that 
has not been obtained.  As such, the Board finds that the 
duty to notify and assist the appellant with her claim, 
regardless of the applicability of the VCAA, has been met.

II.  Analysis

The appellant has stated in numerous statements and during a 
July 2003 hearing that she was unable to complete her 
education in the requisite time period because of the 
veteran's medical condition and her responsibility to care 
for him.  In support of this contention, she submitted a 
medical statement from a VA staff psychiatrist who said that 
the veteran had been receiving VA care for his psychiatric 
disability since the 1980s and that the appellant was his 
caregiver.  He also said that the appellant had been unable 
to attend school in the Fall of 2000 and Spring of 2000 
secondary to providing the veteran's care.  

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being a spouse of a veteran 
who has a permanent and total disability evaluation.  38 
U.S.C.A. § 3501(a)(1)(D) (West 2002); 38 C.F.R. § 
21.3021(a)(3)(i) (2003).  The appellant's eligibility for 
Chapter 35 benefits in this case derives from her status as 
a spouse of a permanently and totally disabled veteran. 

Generally, an eligible person has 10 years during which to 
use his or her Chapter 35 benefits.  The beginning date of 
the 10-year period of eligibility for a spouse of a veteran 
with a permanent and total disability evaluation effective 
after November 30, 1968, is the effective date of the 
evaluation or the date of notification of such evaluation, 
whichever is more advantageous to the spouse.  38 U.S.C.A. 
§ 3512(b)(1)(A) (West 2002); 38 C.F.R. § 21.3046(a)(2)(ii) 
(2003). 

The period of Chapter 35 eligibility may be extended only as 
provided in paragraph (d) of 38 C.F.R. § 21.3046 or 38 
C.F.R. § 21.3047.  Under 38 C.F.R. 
§ 21.3047(a), an eligible spouse shall be granted an 
extension of the applicable period of eligibility as 
otherwise determined by section 21.3046 provided the spouse:  
(i) applies for the extension within the appropriate time 
limit; (ii) was prevented from initiating or completing the 
chosen program of education within the otherwise applicable 
period of eligibility because of a physical or mental 
disability that did not result from the willful misconduct 
of the eligible spouse or surviving spouse; (iii) provides 
VA with any requested evidence tending to show that the 
requirements of (ii) have been met, and (iv) is otherwise 
eligible for payment of educational assistance for the 
training pursuant to the provisions of Chapter 35, Title 38, 
United States Code.  38 C.F.R. § 21.3047 (2003).  
Application for an extension must be made within one year 
after the last date of the delimiting period, the 
termination of the period of physical or mental disability, 
or October 1, 1980, whichever date is latest.  38 U.S.C.A. § 
3512(b)(2) (West 2002).

The evidence in this case shows that the veteran was awarded 
a permanent 100 percent disability rating in September 1990 
due to his service-connected psychiatric disability.  He was 
also awarded basic eligibility to benefits under Chapter 35 
established from August 31, 1990.  He was notified of this 
decision in October 1990.  In January 1992, the appellant 
filed an Application for Survivors' And Dependents' 
Educational Assistance noting her pursuit to become an 
Account Clerk and enroll in the Tallulah Technical Institute 
in January 1992.  The RO issued the appellant a Certificate 
of Eligibility in February 1992 informing her of her 
entitlement to a maximum of 45 months of educational 
benefits which had to be used by October 1, 2000.  The 
appellant was also issued Certificates of Eligibility in 
September 1994 and August 1999 again informing her that she 
had until October 1, 2000, to use her entitlement. VA 
records show that for the period from January 13, 1992, to 
May 10, 2000, the appellant used 32 months and 26 days of 
benefits.  

In November 2001, the RO in New Orleans, Louisiana, received 
the appellant's request for an extension of the delimiting 
date for educational assistance which was signed in November 
2001.  In April 2002, the appellant filed a request to 
change her educational program or place of training, and in 
June 2002, she filed another request to extend the 
delimiting date for educational assistance.  In July 2002, 
the RO denied the appellant's request to extend the 
delimiting date on the basis that the request was not filed 
within one year of delimiting date of October 1, 2000.     

Based on the law outlined above and the facts of this case, 
the appellant's claim for an extension of the delimiting 
date must have been received by October 1, 2001, in order 
for her to be eligible for an extended period of 
eligibility.  This is in view of the October 1, 2000, date 
on which her original period of eligibility ended.  Because 
her request for an extension of the delimiting date was 
received in November 2001, the Board finds as a matter of 
law that she is not entitled to an extended period of 
eligibility for educational assistance in accordance with 
Chapter 35, Title 38 of the United States Code.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (a claim should be 
denied if there is no entitlement under the law).

The appellant contends that she submitted a handwritten 
letter to the RO in September 2001 requesting that the 
delimiting date be extended.  She said that approximately 
one month and one week later she contacted VA to check on 
the status of her request and was told that her request had 
not been received.  She said she was then advised to 
resubmit the letter which she did, in November 2001.  
However, the earliest date that the RO received a claim to 
extend the delimiting date for educational benefits is the 
November 2001 typewritten request.  Despite the appellant's 
assertions, a review of the file fails to reveal any prior 
request for an extension.  Consequently, based on the 
evidence of record, this is the date that VA must recognize 
for purposes of this appeal.  See 38 C.F.R. § 3.1(p)&(r); 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  The Board 
notes that the RO indicated in the July 2002 decision that 
the appellant's request for an extension of the delimiting 
date was initially received in June 2002 rather than the 
correct date of November 2001 (as properly noted in the 
November 2002 SOC); however, the error is considered 
harmless since both dates fall outside the eligibility 
period ending October 1, 2001, to request an extension.

As previously noted, the case file contains copies of 
numerous notices provided to the appellant informing her 
that her eligibility for educational assistance would end 
October 1, 2000.  Even if it were to be assumed that she was 
not aware that she had one year from the October 1, 2000, 
delimiting date in which to file an extension, the statutory 
requirement to timely file a request for an extension cannot 
be set aside based on claimed ignorance of the law.  See 
Morris v. Derwinski, 1 Vet. App. 260 (1991) (an individual 
dealing with the government is charged with knowledge of 
statutes and regulations).  

Because there is no statutory authority to grant an extended 
period of eligibility based on a request submitted after the 
initial eligibility period has ended, the appellant's claim 
must be denied.  See McTighe v. Brown, 7 Vet. App. 29, 30 
(1994).  As the disposition of this claim is based on the 
law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

The appeal is denied.



	                        
__________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



